Exhibit 10.4

 



DATED 16 MARCH 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AMENDING AGREEMENT TO

THE SHARE SALE AGREEMENT FOR THE ENTIRE ISSUED SHARE CAPITAL OF TD HOLDINGS
LIMITED

AND THE SECURED PROMISSORY NOTE

 

 





 

 

 

 

 

 

TD Holdings Limited

Suite 601, 6th Floor, West Tower, Philippine Stock Exchange Center

Exchange Road, Ortigas Center, Pasig City, Philippines

 

 



 1 

 

 

THIS AGREEMENT is made on 16 March 2020

 

BETWEEN

 

(1)GROM SOCIAL ENTERPRISES, INC. a company incorporated in the State of Florida,
the United States of America(formerly known as GROM HOLDINGS INC.), and having
its principal office at 2060 NW Boca Raton Boulevard, Suite #6 Boca Raton
Florida 33431 (“Buyer”);

 

(2)WAYNE EDWARD DEARING of 12 Zinia Street, Valle Verde 2, Brgy Ugong, Pasig
City 1605, DAVID ARDEN PEABODY of 4 Banaba Rd Bgy, Forbes Park, Forbes Park
South, Makati City, Philippines and MICHAEL ALLARDICE GORDON HISCOCK of 85
Wanganella Street, Balgowlah 2093, Sydney, Australia (collectively the
“Sellers”);

 

WHEREAS

 

(A)On or about 30 June 2016 the Buyer and the Sellers entered into an agreement
for the sale and purchase of the entire issued share capital of TD Holdings
Limited, which has been the subject to two amendments dated 1 January 2019 and 1
January 2018 (“Original Agreement”) a private company incorporated in Hong Kong
company number 996145 (the “Company”).

 

(B)Included in the Original Agreement was US$4M of vendor financing recorded in
the Secured Promissory Note, the repayment of which has been the main reason for
the two amendments to date, as well as this third amendment agreement.

 

(C)A critical element of the Sellers rights of enforcement and remedies provided
in the Secured Promissory Note, was the right of the Sellers to re-take
ownership of the business of TD Holdings Limited and its subsidiaries in full
and final satisfaction of that debt, should it remain unpaid, after its due
date. That right has not in anyway been given up, or subordinated to any other
right, as a result of this Agreement, or agreements that give rise to this
Agreement.

 

(D)The Buyer and the Sellers now wish to amend the terms and conditions of the
Original Agreement and the Secured Promissory Note by entering into this
Agreement.

 

IT IS AGREED as follows:

 

1.Definitions

 

1.1In this Agreement, the following words and expressions shall have the
following meanings unless the context otherwise requires:

 

Agreement means this Agreement (including any Schedule to it which shall have
the same force and effect as if set out in the body of this Agreement).

Secured Promissory Note means the loan note created by the Sellers and the Buyer
dated 16 June 2016 to give effect to the Buyer Notes referred to in the Original
Agreement.

 

 

 



 2 

 

 

2.Interpretation

 

2.1In this Agreement, unless the context otherwise requires:

 

(a)Defined words used in this Agreement shall have the meaning ascribed to them
in the Original Agreement and the Secured Promissory Note (as amended);

 

(b)references to times of day are, unless the context otherwise requires, to
Hong Kong time and references to a day are to a period of twenty four hours
running from midnight on the previous day;

 

(c)any amount expressed to be in $ or dollars, shall be to the lawful currency
of the United States of America;

 

(d)the index, headings and any descriptive notes in brackets following
references to statutes in this Agreement are for convenience only and shall not
affect its construction or interpretation;

 

(e)references to Clauses, Recitals or Schedules are to clauses of and recitals
and schedules to this Agreement and references in a Schedule or a part of a
Schedule to a paragraph are to a paragraph of that Schedule or that part of that
Schedule;

 

(f)all Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement;

 

(g)use of the singular shall include the plural and vice versa, and the use of
any gender shall include all other genders;

 

(h)references to any document in the agreed form means in a form agreed by the
parties and for the purposes of identification initialled by each party;

 

(i)a party means a party to this Agreement and includes its permitted assignees
and successors in title and, in the case of an individual, his estate and
personal representatives;

 

(j)a Person shall include any individual, firm, company, state or agency of the
state or any association or partnership or other body or entity (wherever and
howsoever incorporated or established), and in each case, vice versa;

 

(k)includes or including shall mean including without limitation;

 

(l)general words shall not be given a restrictive meaning;

 

(m)writing or written includes faxes and any non-transitory form of visible
reproduction including e-mail;

 

 

 



 3 

 

 

(n)The words “hereof,” “herein,” “hereto” and “hereunder” and words of like
import used in this Agreement shall refer to this Agreement as a whole and not
to any particular provision of this Agreement.

 

(o)the captions herein are included for convenience of reference only and shall
be ignored in the construction or interpretation hereof.

 

(p)unless the context of this Agreement clearly requires otherwise, the term
"or" has, except where otherwise indicated, the inclusive meaning represented by
the phrase "and/or."

 

(q)a rule of construction does not apply to the disadvantage of a party because
the party was responsible for the preparation of this Agreement or any part of
it; and

 

(r)where any agreement, acknowledgement, covenant, representation, warranty,
indemnity, undertaking, obligation or liability is expressed to be made,
undertaken or given by two or more persons their liability shall be deemed to be
joint and several.

 

3.Agreement to Amend

 

3.1The Sellers agree to extend the term of the Buyer Notes to 30 June 2021 in
consideration for:

 

(a)A cash part repayment of the Secured Promissory Note to the Sellers by the
Buyers of US$3 million representing outstanding principal leaving US$1 million
due and payable (plus any accrued interest and costs);

 

(b)Subject to the terms of an Intercreditor Deed of similar date herewith
between amongst others the Sellers and the Buyer, a first ranking charge over
the shares in TD Holdings Limited and Top Draw Animation Hong Kong Limited;

 

(c)An increase in the interest rate on the Secured Promissory Note to 12 percent
per annum commencing on the date of receiving payment in paragraph (a) above
(Interest Commencement Date); and

 

(d)Repayment of the Secured Prommisory Note will be paid as follows:

 

-The accrued interest of $361,767 shall be paid by three monthly payments of
$93,922.32 commencing one month after the Interest Commencement Date, and
commencing June 30, 2020, 12 monthly installments of $6,666.67, all such amounts
to be repaid from the Management Fee; and

 

-The balance monthly in arrears of the Interest Commencement Date, calculated on
a table mortgage amortisation of interest and principal over a four year period
commencing on the Interest Commencement Date.

 

3.2Effective on the completion clauses 3.1(a) and (b), the Buyer and the Sellers
agree that the terms and conditions of this Agreement, hereby amend the terms
and conditions of the Original Agreement and the Secured Promissory Notes. If
there is an inconsistency between this Agreement and the Original Agreement or
the Secured Promissory Note, the terms and conditions of this Agreement will
prevail.

 

 

 



 4 

 

 

4.Confidentiality

 

4.1The parties undertake to keep confidential the terms of this Agreement and
all information about each other, and will ensure that the same level of
confidentiality binds its employees, agents and advisors.

 

4.2The parties shall be entitled to disclose the information where:

 

(a)Information becomes public knowledge other than as a direct or indirect
result of the information being disclosed in breach of this Agreement;

 

(b)The parties agree in writing that such information is not confidential; and

 

(c)The disclosure is required by law, or by a regulatory body, tax authority or
securities exchange.

 

5.Assignment

 

5.1This Agreement shall be binding on and shall enure for the benefit of the
successors in title of each party.

 

5.2No party shall be entitled to assign the benefit of any rights under this
Agreement without the prior written consent of the other parties, such consent
not to be unreasonably withheld.

 

6.Further Assurance

 

Each party shall execute or procure that any necessary third party shall execute
all such documents and/or do or procure the taking of such steps as the other
party shall after Closing reasonably require in order to give effect to this
Agreement (and any document entered into pursuant to it) and to give each party
the full benefit of the provisions of such documents.

 

7.Waiver, Variation and Release

 

7.1No failure or delay by a party in exercising any claim, remedy, right, power
or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any claim, remedy, right, power or privilege
preclude any further exercise of any other claim, right, power or privilege.

 

7.2No variation of this Agreement shall be effective unless it is agreed in
writing and executed by each party.

 

8.Costs

 

Each party shall bear their own costs in relation to this Agreement.

 

 

 



 5 

 

 

9.Counterparts

 

This Agreement may be entered into in two or more counterparts, and by the
parties to it on separate counterparts, but shall not be effective until each
party has executed at least one counterpart, and each counterpart, when executed
and delivered shall be an original, and all counterparts shall together
constitute one and the same document.

 

10.Invalidity

 

Each of the provisions of this Agreement shall be read and construed
independently of the other provisions as entirely separate and is severable. If
any provision (or part thereof) is found by any court or competent authority to
be illegal, invalid or unenforceable in any jurisdiction, that provision (or
part thereof) shall be deemed not to be part of this Agreement and shall not
affect the continuation in force of the remainder of this Agreement.

 

11.Third Party Rights

 

This Agreement and the documents referred to in it are made for the benefit of
the parties to them and their successors and permitted assigns, and are not
intended to benefit, or be enforceable by, anyone else.

 

12.Governing Law and Jurisdiction

 

12.1This Agreement and any dispute claim or obligation (whether contractual or
non-contractual) shall be governed by and construed in all respects in
accordance with the law of Hong Kong.

 

12.2The parties irrevocably agree to submit to the exclusive jurisdiction of the
courts of Hong Kong in relation to any dispute, claim or obligation (whether
contractual or non-contractual) arising out of or in connection with this
Agreement or the legal relationships established by it.

 

 

 

 

 

 

 

 

 

 



 6 

 

 

IN WITNESS WHEREOF THIS AGREEMENT has been executed by the parties

 

 

EXECUTED by GROM SOCIAL ENTERPRISES, INC. in accordance with its constituting
documents and the laws by which it is governed by:

 

)

)

)

)

 

 

 

 

/s/ Melvin Irving Leiner

Melvin Irving Leiner

 

   

 

 

 

/s/ Darren Michael Marks

Darren Michael Marks

 

 

EXECUTED by WAYNE EDWARD DEARING in the presence of:

 

 

 

 

 

Signature of Witness

 

Name of Witness

 

 

 

)

)

)

)

)

 

 

 

 

/s/ Wayne Edward Dearing

Wayne Edward Dearing

EXECUTED by DAVID ARDEN PEABODY in the presence of:

 

 

 

Signature of Witness

 

Name of Witness

 

)

)

)

)

)

 

 

 

 

/s/ David Arden Peabody

David Arden Peabody

 

 

EXECUTED by MICHAEL ALLARDICE GORDON HISCOCK in the presence of:

 

 

 

Signature of Witness

 

Name of Witness

 

)

)

)

)

)

 

 

 

 

/s/ Michael Allardice Gordon Hiscock

Michael Allardice Gordon Hiscock

 



 7 

 

